DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 14-16, filed 06/29/2021, with respect to the rejection(s) of claim(s) 1-4 and 7-12 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-4 and 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1, for which Claims 2-4 and 7-11 depends, and Claim 12 teaches a limitation: “the at least one electrical component includes a dashboard panel-side electrical component that is provided on the front side surface of the silencer region part” or “the at least one electrical component includes a dashboard panel-side electrical component connected to an end portion of a part of the wire harness disposed in the dashboard silencer region part and disposed on the dashboard panel, the dashboard silencer region part includes a front side surface and a rear side surface, the rear side surface covering the dashboard panel, and the wire harness is disposed on the front side surface or the rear side surface” that is not taught in the prior art of record and upon further search, examiner could find prior art that would disclose the above limitations.
. INOUE (JP64-63436A) (see IDS) is the closest prior art of record.
Regarding Claim 1, INOUE teaches, in Fig. 1-8, an electrical component-attached wire harness capable of being assembled to a vehicle, comprising: a base material (7) disposed in a vehicle (Constitution); a wire harness (20) disposed along the base material and fixed on the base material (Fig. 5); and at least one electrical component (8) to which an end portion of the wire harness is connected.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848